Citation Nr: 0103347	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  91-46 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a gastric hiatal 
hernia.

2.  Entitlement to service connection for gastroesophageal 
reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to October 
1946, and from November 1951 to February 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a gastric 
hiatal hernia and for gastroesophageal reflux.  The veteran 
has since relocated, and his case is now being handled 
through the Phoenix, Arizona, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's gastric hiatal hernia and gastroesophageal 
reflux were first noted many years after his service.

3.  There is no written or first hand medical evidence that 
the veteran's service-connected duodenal ulcer disease caused 
or aggravated either the veteran's gastric hiatal hernia or 
his gastroesophageal reflux.


CONCLUSIONS OF LAW

1.  The veteran's gastric hiatal hernia was not incurred or 
aggravated by service; nor was that condition caused or 
aggravated by the veteran's service-connected duodenal ulcer 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303, 3.310 (2000).

2.  The veteran's gastroesophageal reflux was not incurred or 
aggravated by service; nor was that condition caused or 
aggravated by the veteran's service-connected duodenal ulcer 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a gastric 
hiatal hernia and gastroesophageal reflux.  He contends that 
his gastric hiatal hernia and gastroesophageal reflux are 
connected with his service-connected duodenal ulcer disease.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  In Allen v. Brown, 7 Vet. App. 439, 448 
(1995), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") indicated that 
aggravation of a non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition shall be compensated for the degree of disability 
(but only that degree) that is over and above the degree of 
disability that existed prior to the aggravation.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (November 9, 2000) 
(to be codified as amended at 38 U.S.C. §5107).


VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The evidence submitted with 
regard to the veteran's claims for service connection for a 
gastric hiatal hernia and gastroesophageal reflux include 
medical records and the reports of VA medical examinations.  
The Board has remanded the case for additional actions and 
evidence, and to provide the veteran the opportunity to 
supply a written medical opinion, to confirm the oral 
explanations that he has reported receiving from his treating 
physicians.  The Board finds that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claims.

Service connection has been established for the veteran's 
chronic duodenal ulcer disease.  The veteran's service 
medical records reflect that he was treated in 1954 for 
gastric disturbance, diagnosed as recurrent duodenal ulcer.  
The service medical records are silent for complaints or 
treatment of gastric hiatal hernia or gastroesophageal 
reflux.

Records of VA medical examinations and treatment since the 
veteran's second period of active service show ongoing 
gastric complaints, with the diagnosis of duodenal ulcer 
disease.  Outpatient treatment records from 1985 and later 
indicated that the veteran complained of heartburn, which 
physicians described as gastroesophageal reflux.  Records 
from 1990 and later noted that the veteran had a hiatal 
hernia.  VA outpatient treatment notes in the claims file, 
dated in 1978 through 1998, do not contain any finding or 
opinion regarding the etiology of the veteran's gastric 
hiatal hernia and gastroesophageal reflux.

On VA medical examination in September 1992, the veteran 
reported that he had suffered from epigastric pain and 
burning since the 1950s.  He reported that peptic ulcer 
disease had been diagnosed in the 1950s, and that a hiatal 
hernia had been found in 1990.  The examiner noted that x-
rays performed in August 1992 had revealed a hiatal hernia 
and an active ulcer crater in the duodenal bulb.

In a September 1993 statement, the veteran wrote that he had 
been under treatment for gastric hiatal hernia and 
gastroesophageal reflux for fifteen or more years.  He wrote 
that Dr. Blasco and other physicians had explained to him 
that his gastric hiatal hernia and gastroesophageal reflux 
were caused by "excessive acid along with bloating and 
swelling of the stomach and abdomen over time," and that 
those conditions were "consistent with chronic peptic ulcer 
disease."

On VA medical examination in June 1997, the veteran reported 
that he was first diagnosed with a duodenal ulcer in the 
1950s, and that he had continued to have pain and other 
discomfort of the digestive system since that time.  He 
reported that an active duodenal ulcer had been seen on x-ray 
two or three years before the 1997 examination.  He reported 
that he currently had recurring upper abdominal pain, often 
with regurgitation of burning, acidic gastric contents.  He 
reported that he had reflux symptoms at least two or three 
times per week.  The examining physician provided a diagnosis 
of chronic gastroesophageal reflux associated with a hiatal 
hernia, with an idiopathic etiology.  The examiner provided 
the following comments:

There is no direct correlation or 
association between the reflux and peptic 
ulcer disease in general or duodenal 
ulcer disease specifically.  The only 
things these conditions have in common is 
that they both do require the presence of 
gastric acid which virtually all people 
have unless treated or have had surgical 
resection.

On VA medical examination in October 1998, the examiner noted 
that the veteran had chronic duodenal peptic ulcer disease.  
The examiner also found that the veteran had gastroesophageal 
reflux disease secondary to a hiatal hernia.  In an October 
1998 hearing at the RO, the veteran reported that his gastric 
hiatal hernia and gastroesophageal reflux had developed in 
the early 1980s.  He reported that, in 1990 or 1991, 
Dr. Blasco, a VA physician who was treating him, explained to 
him that his long history of bloating and swelling of the 
stomach had put pressure on the acid in his stomach, and had 
led to his gastric hiatal hernia and gastroesophageal reflux.  
The claims file contains VA outpatient treatment notes, dated 
in 1990 through 1992, that were signed by Dorothy M. Blasco, 
M.D.  Those treatment notes, however, do not contain any 
opinion regarding the etiology of any of the veteran's 
digestive disorders.

In September 1999, the Board remanded the case to give the 
veteran the opportunity to submit medical evidence or 
opinion, in writing, in support of a connection between his 
service connected duodenal ulcer and his gastric hiatal 
hernia and gastroesophageal reflux disease.  The veteran has 
not submitted any evidence in response to that remand.

The veteran does not contend, and his service medical records 
do not indicate, that he had symptoms of a gastric hiatal 
hernia and gastroesophageal reflux during his service.  The 
earliest documentation of the veteran's complaints of reflux 
symptoms is in medical records dated many years after the 
veteran's service.  The veteran essentially contends that his 
service-connected duodenal ulcer disease has caused or 
aggravated his gastric hiatal hernia and gastroesophageal 
reflux.  The veteran has indicated that VA physicians who 
have treated him have explained that his duodenal ulcer 
disease caused or contributed to his gastric hiatal hernia 
and gastroesophageal reflux.  The VA physician who examined 
the veteran in June 1997 provided the opinion that the 
veteran's reflux was not directly associated with his 
duodenal ulcer disease.  The VA physician who examined the 
veteran in October 1998 noted that the veteran's 
gastroesophageal reflux was a result of his gastric hiatal 
hernia, but that examiner did not report any connection 
between the veteran's duodenal ulcer disease and his gastric 
hiatal hernia and gastroesophageal reflux.

Most of the written medical records are silent as to whether 
the veteran's duodenal ulcer disease has caused or aggravated 
his gastric hiatal hernia and gastroesophageal reflux, and 
the June 1997 opinion directly indicates that the ulcer 
disease has not caused or aggravated the hiatal hernia or the 
reflux.  The veteran's report of what Dr. Blasco and other 
physicians told him is a layman's recollection  of 
physicians' spoken explanations.  The Board finds that the 
written opinion carries greater evidentiary weight than the 
second hand spoken opinions.  Therefore, the preponderance of 
the evidence is against a finding that the veteran's duodenal 
ulcer disease caused or aggravated his gastric hiatal hernia 
and gastroesophageal reflux.  The veteran's claims for 
service connection for those disorders are denied.


ORDER

Entitlement to service connection for a gastric hiatal hernia 
is denied.

Entitlement to service connection for gastroesophageal reflux 
is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

